      Case 2:19-cv-00464-JAM-JDP Document 9 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARIAH ASLOP,                                     No. 2:19-cv-464-JAM-EFB PS
11                       Plaintiff,
12               v.                                     FINDINGS AND RECOMMENDATIONS
13    UC DAVIS MEDICAL CENTER,
14                       Defendant.
15

16           On July 6, 2020, the court dismissed plaintiff’s complaint for failure to state a claim. ECF

17   No. 6.1 The order explained the complaint’s deficiencies, gave plaintiff thirty days to file an

18   amended complaint correcting those deficiencies, and warned plaintiff that failure to file an

19   amended complaint would result in a recommendation that this action be dismissed. Id. The

20   court subsequently granted plaintiff’s request for an extension of time and ordered her to file her

21   amended complaint by September 10, 2020. ECF No. 8. Plaintiff was again admonished that

22   failure to file an amended complaint would result in a recommendation that this action be

23   dismissed. Id.

24   /////

25   /////

26   /////

27
             1
              This action, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
     Case 2:19-cv-00464-JAM-JDP Document 9 Filed 09/14/20 Page 2 of 2

 1          The deadline has passed, and plaintiff has not filed an amended complaint. Accordingly,
 2   it is hereby RECOMMENDED that this action be dismissed, and that the Clerk be directed to
 3   close this case. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Failure to file objections within the specified time may waive the right
 9   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: September 14, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
